Acknowledgment
The amendment filed on December 20, 2021 responding to the Office Action mailed on September 21, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-2 and 4-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein the window member comprises a base layer and a hard coating layer disposed on the base layer, wherein a moisture absorption ratio of the window member is about 2.2% or less under a first condition including a first temperature and a first humidity, wherein the first temperature is in a range of about 60 C to about 85 C, and the first humidity is in a range of about 70% to about 98%, and wherein the moisture absorption ratio is a numerical value measured after maintained for about 2 hours under the first condition.
Claims 2 and 4-13 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 14, the prior art fails to disclose a method for manufacturing a display device, the method comprising: preparing a window member comprising a base layer and a hard coating layer disposed on the base layer; preparing a first test sample having same physical properties as the 
Claims 15-17 depend directly or indirectly on claim 14 and are allowable on that basis.
Regarding claim 18 the prior art fails to disclose window member for a display device, the window member comprising: a base layer; and a hard coating layer disposed on the base layer, wherein a moisture absorption ratio of an entirety of the base layer and the hard coating layer is about 2.2% or less under a first condition including a first temperature and a first humidity, wherein the first temperature is about 60 C, and the first humidity is about 93%, and wherein the moisture absorption ratio is a numerical value measured after maintained for about 2 hours under the first condition.
Claims 19-20 depend directly on claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893